DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment filed December 31, 2020 in response to Examiner’s Office Action has been reviewed. Claims 1, 3-9, 11-18 and 20 are pending in the application. Claims 1, 9 and 17 are amended. Claims 2, 10 and 19 are canceled.

Allowable Subject Matter
Claims 1, 3-9, 11-18 and 20 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually to identify the refresh rate of the displayed image based on timing information of a vertical sync signal included in the received image signal, and to identify the refresh rate of the displayed image based on timing information of a vertical sync signal included in the received image signal as set forth in independent claims 1, 9 and 17.
	Dependent claims 3-8, 11-16, 18 and 20 being further limiting to the independent claims 1, 9 and 17 respectively are also allowed. 
	The closet prior art, Li et al., US Patent Application Publication No 2018/0033378 teaches adjusting a refresh rate for a screen of a device. The method includes: detecting whether an image currently displayed on the screen is a static image, the static image being an image that remains unchanged for a predetermined period of time; obtaining a backlight intensity of the screen when the image currently displayed on the screen is the static image; and reducing a current first refresh rate of the screen to a second refresh rate based on the backlight intensity, the second refresh rate being lower than a third refresh rate obtained based on a dynamic frame rate technology. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.